DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022, has been entered.
The amendment to claim 1 and the addition of claims 10 and 11 are noted.
Claims 1-5 and 7-11 are pending and have been fully considered.

Response to Amendment
Claim Interpretation
Applicant is reminded that “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant case, a polyphenol has been interpreted as “a compound having a plurality of phenolic hydroxyl groups, Examples of the polyphenols according to the present embodiment include theaflavins” [see paragraph 0010 of the instant specification]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori et al (WO 2015/198614).
Note that Fujimori et al is in Japanese; therefore, the Office action will refer to the English language equivalent, US 2017/0158660 A1.
Fujimori et al discloses a method for the “synthesis of theaflavins…[in which] catechins are used as a raw material. Catechins are classified into pyrogallol-type catechin and catechol-type catechin, and a mixture thereof is used as a raw material” [paragraph 0051].  The synthesis of theaflavins includes contacting said catechins with oxygen (an oxidizing agent) [paragraph 0056] in the presence of a catalyst “having a base having an anchored part including an inorganic material on a surface, and metal nanoparticles that are anchored to the anchored part and have a particle diameter of 0.5 nm or more and 100 nm or less…wherein the metal nanoparticles are one or two or more selected from the group consisting of Au, Pd, Pt, and oxides thereof…wherein the anchored part includes a metal oxide…wherein the metal SiO2, ZrO2, Fe2O3, and TiO2” [paragraphs 0010-0013].  The aforesaid anchored part corresponds to the substrate having a surface comprising an inorganic material of the instant application.  The base corresponds to the composite of the same.  Note that theaflavin anticipates a polyphenol since it is a particular instance of the same.   
With respect to the limitation concerning the molar ration between the catechins and the oxidizing agent such as oxygen, note that Fujimori et al discloses “oxygen may be added by bubbling to a reaction liquid in which the catalyst for synthesizing theaflavins according to this embodiment is added to the catechins aqueous solution. When the dissolved oxygen concentration in the reaction liquid is increased, an oxidation reaction of the catalyst for synthesizing theaflavins proceeds. An increase in yield of theaflavins can be expected” [paragraph 0056].  In other words, the concentration of oxygen (or the ratio of reactants, oxygen and catechins) is a result-effective variable.  Applicant is reminded that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” [In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235].
With respect to claims 7 and 8, Fujimori et al discloses “catechol-type catechin such as epicatechin and pyrogallol-type catechin such as epigallocatechin as raw materials are first added to pure water, stirred overnight at a pH of 5 to 8, and dissolved, to obtain an aqueous solution” [paragraph 0052] and “[t]o the obtained catechins aqueous solution containing the catechol-type catechin and the pyrogallol-type catechin, the catalyst for synthesizing theaflavins of this embodiment is added to promote a reaction. For example, the reaction may be performed with stirring until, the pyrogallol-type catechin is consumed. The temperature during the reaction is not particularly limited as long as it is a temperature at which the aqueous solution is not frozen. The temperature may be 4o C. to 100o C., and is preferably a temperature equal to or higher than room temperature (15o C. to 25o C.) to lower than 100o C” [paragraph 0054]. 


Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10 and 11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claims 9 and 10 the theaflavin and associated compounds produced by the teaching of Fujimori et al [see paragraphs 0049-0051] are not polyphenol compounds having a number-average molecular weight greater than 9,000 and less than 18,000.  With respect to claim 11, the prior art does not appear to disclose contacting catechins with hydrogen peroxide.

Response to Arguments
Applicant's arguments filed January 20, 2022, have been fully considered but they are not persuasive.
Applicant has argued “[a]mended independent claim 1 limits the concentration of the catechins to 6.4mM or more. This claimed concentration range of the catechins is not taught or suggested by Forjimori, wherein the concentration of catechins is much lower than and thus outside of the claimed range of 6.4mM or more…Accordingly, this rejection has clearly been overcome by the present amendments to the claims and should be withdrawn” [see bottom of page 1 of remarks].
Applicant’s argument is not persuasive because applicant is reminded “it is clear that mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled” and “use of commercial quantities in the processes of the references would have been obvious” [In re Rinehart, 531 F.2d 1048, 1053 (C.C.P.A. 1976)].  There has been no evidence provided that the prior art process of Fijimori et al is not capable of being scaled up to include the quantity of catechins recited in amended claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772  
February 2, 2022